Name: Commission Regulation (EEC) No 192/81 of 26 January 1981 fixing the sluice-gate prices and levies for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 1 . 81 Official Journal of the European Communities No L 23/9 COMMISSION REGULATION (EEC) No 192/81 of 26 January 1981 fixing the sluice-gate prices and levies for pigmeat fixing sluice-gate prices for the period 1 February to 30 April 1981 ; Whereas, when the levies applicable from 1 November, 1 February and 1 May are being fixed, trends in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is being fixed ; Whereas, since a new sluice-gate price is to be fixed, trends in world market prices for feed grain must be taken into account in fixing the levies ; Whereas, in the case of products falling within any of subheadings 02.01 B II c) 1 to 7, 15.01 A I, 16.01 A or 16.02 A II of the Common Customs Tariff, in respect of which the rate of duty has been bound within GATT, the levies should be limited to the amounts resulting from that binding ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat ( ! ), as last amended by the Act of Accession of Greece (2), and in particular Articles 8 and 12 ( 1 ) thereof, Whereas sluice-gate prices for pig carcases and for the other products specified in Article 1 of Council Regu ­ lation (EEC) No 2766/75 of 29 October 1975 esta ­ blishing the list of products for which sluice-gate prices are to be fixed and laying down the rules for fixing the sluice-gate prices for pig carcases (3), as last amended by Regulation (EEC) No 772/79 (4), and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75, must be fixed in advance for each quarter in accordance with the methods of calculation laid down in Commission Regulation (EEC) No 2676/80 of 16 October 1980 fixing the levies and sluice-gate prices on pigmeat (5 ) ; Whereas, since sluice-gate prices and levies for pigmeat were last fixed by Regulation (EEC) No 2676/80 for the period 1 November 1980 to 31 January 1981 , they must be fixed anew for the period 1 February to 30 April 1981 ; whereas such prices and levies should in principle be fixed by reference to feed grain prices for the period 1 August to 31 December 1980 ; Whereas, when the sluice-gate price applicable from 1 November, 1 February and 1 May is being fixed, trends in world market prices for feed grain are to be taken into account only if the value of the quantity of feed grain required varies by at least a specified minimum in relation to that used in calculating the sluice-gate price for the preceding quarter ; whereas this minimum was fixed by Regulation (EEC) No 2766/75 at 3 % ; Whereas the value of the quantity of feed grain varies by more than 3 % from that used for the preceding quarter ; whereas trends in world market prices for feed grain must therefore be taken into account when HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 February to 30 April 1981 , the sluice-gate prices provided for in Article 12 of Regula ­ tion (EEC) No 2759/75 for the products specified in Article 1 of Regulation (EEC) No 2766/75 and the levies provided for in Article 8 of Regulation (EEC) No 2759/75 for the products specified in Article 1 ( 1 ) of that Regulation shall be as shown in the Annex hereto . 2 . Provided that, in the case of products falling within any of subheadings 02.01 B II c) 1 to 7, 15.01 A I , 16.01 A or 16.02 A II of the Common Customs Tariff, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. ( i ) OJ No L 282, 1 . 11 . 1975, p . 1 . Article 2 (2 ) OJ No L 291 , 19 . 11 . 1979, p . 17 . P) OJ No L 282, 1 . 11 . 1975, p . 25 . (*) OJ No L 99 , 21 . 4 . 1979 , p . 1 . This Regulation shall enter into force on 1 February 1981 .P) OJ No L 274, 18 . 10 . 1979 , p . 16 . No L 23/ 10 Official Journal of the European Communities 27. 1 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 January 1981 . For the Commission Poul DALSAGER Member of the Commission 27 . 1 . 81 Official Journal of the European Communities No L 23/ 11 ANNEX to the Commission Regulation of 26 January 1981 fixing the sluice-gate prices and levies on pigmeat CCT heading No Description Sluice-gate price ECU/100 kg Amount of levies ECU/100 kg L-onventional rate of duty bound within GATT (% } 01.03 Live swine : A. Domestic species : II . Other : a ) Sows having farrowed at least once, of a weight of not less than 160 kg 83-85 98-60 20-97 24-66b ) Other 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh , chilled or frozen : A. Meat : III . Of swine : a ) Of domestic swine : 1 . Carcases or half-carcases, with or without heads , feet or flare . fat 128-22 32-07 2 . Hams and cuts of hams , unboned (bone-in ) 185-92 46-50  3 . Shoulders ( fores ) and cuts of shoulders , unboned (bone ­ in ) 143-60 35-91 4 . Loins and cuts of loins, unboned (bone-in ) 207-71 51-95  5 . Bellies (streaky) and cuts of bellies I 111-55 27-90  6. Other : ; aa ) Boned or boneless and frozen 207-71 51-95  bb ) Other  51-95 R. Offals : i 11 . Other : c) Of domestic swine : 1 . Heads and cuts of heads ; necks  10-26 4 2 . Feet ; tails  2-89 4 3 . Kidneys  33-67 4 4 . Livers  38-80 / 5 . Hearts ; tongues ; lungs  19-24 4 6. Livers , hearts , tongues and lungs attached to the trachea and gullet  28-22 4 7 . Other 28-22 4 Pig fat free of lean meat and poultry fat ( not rendered or solvent ­ cxrracted ), fresh , chilled , frozen , salted, in brine, dried or smoked .- : A. Back-fat : I. Fresh , chilled , frozen , salted or in brine 51-29 12-83  II . Dried or smoked  14-11 - R. Pig fat , other than that falling within subheading A  7-70 " 02.05 No L 23/ 12 Official Journal of the European Communities 27. 1 . 81 CCT heading No 32.06 Description ' Sluice-gate price ECU/100 kg Amount of levies ECU/ 100 kg Conventional rate of duty bound within GATT (% Ã ¯ Meat and edible meat offals (except poultry liver ), salted , in brine , iI dried or smoked : I I B. Meat and edible meat offals of domestic swine : i I I. Meat : i 1 a ) Salted or in brine : ! ' I I 1 , j 1 . Carcases or half-carcases, with or without heads , feet 1 I or flare fat 128-22 32-07  2 . Baccn sides, spencers , 3 /4 sides and middles : aa ) Bacon sides 164-12 41-05  bb ) Spencers 41-05  cc) 3/4 sides and middles 44-89  3 . Hams and cuts of hams, unboned (bone-in ) 185-92 46-50  4 . Shoulders ( fores ) and cuts of shoulders , unboned (bone-in ) I 143-60 35-91  5 . Loins and cuts of loins, unboned (bone-in ) 207-71 51-95  6 . Bellies ( streaky ) and cuts of bellies 111-55 27-90  7 . Other  51-95  b ) Dried or smoked : j 1 . Carcases or half-carcases, with or without heads , feet j or flare fat  44-89  2 . Bacon sides, spencers, 3 /4 sides and middles : aa ) Bacon sides  44-89  bb ) Spencers  44-89  cc ) 3 /4 sides and middles  48-10 3 . Hams and cuts of hams, unboned (bone-in ) : aa ) Slightly dried or slightly smoked  54-51  bb) Other  90-43 4 . Shoulders ( fores) and cuts of shoulders , unboned (bone ­ in ) ·411 / . aa ) Slightly dried or slightly smoked 40-08 _ bb) Other  71-19  5 . Loins and cuts of loins, unboned (bone-in ) : aa ) Slightly dried or slightly smoked  60-93 bb) Other  89-47  6. Bellies (streaky ) and cuts of bellies : aa) Slightly dried or slightly smoked  32-07  bb ) Other  46-50  7. Other : aa) Slightly dried or slightly smoked  60-93 hb) Other  90-43  11 . Edible meat offals : a ) Heads and cuts of heads ; necks _ 10-26 __ b) Feet ; tails  2-89  c ) Kidneys  33-67  d ) Livers  38-80  e) Hearts ; tongues ; lungs  19-24 f) Livers, hearts, tongues and lungs attached to the trachea and gullet * 28-22 __ K) Other 28-22 27. 1 . 81 Official Journal of the European Communities No L 23/13 CCT Heading No Description Sluice-gate price ECU/100 kg Amount of levies I ECU/100 kg Conventional rate of duty bound within GATT (% ) 15.01 Lard, other pig fat and poultry fat, rendered or solvent extracted : A. Lard and other pig fat : I I. For industrial uses other than the manufacture of foodstuffs for human consumption (a) 10-26 3 H. Other 41-03 10-26  16.01 Sausages and the like, of meat, meat offal or animal blood : A. Liver sausages  61-39 24 B. Other (b) : I. Sausages, dry or for spreading, uncooked  102-16  11 . Other  68-61  16.02 Other prepared or preserved meat or meat offal : A. Liver : II . Other  67-69 25 B. Other : Hi . Other : . a) Containing meat or offal of domestic swine : 1 . Containing bovine meat, uncooked  144-67  2. Other, containing, by weight : aa) 80 % or more of meat or offal , of any kind , in ­ cluding fats of any kind or origin : 11 . Hams, fillets and loins ; pieces thereof  106-76  22. Shoulders and pieces thereof  88-14  33 . Other  59-89  bb) 40 % or more but less than 80 % of meat or offals, of any kind, including fats of any kind or origin 51-41 cc) Less than 40 % of meat or offal , of any kind, including fats of any kind or origin  37-78  (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . (b) The levy on sausages imported in containers which also contain preserving liquid shall be charged on the net weight, i.e. minus the weight of the liquid.